Order entered September 2, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-20-00327-CV

    RAKIYA R. E. AKWA- DIALLO AND ALPHA DIALLO CAMARA,
                          Appellants

                                        V.

 CITY OF GARLAND, GARLAND INDEPENDENT SCHOOL DISTRICT,
   DALLAS COUNTY, AND RESOLUTION FINANCE, LLC, Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. TX-18-01505

                                      ORDER

      Before the Court is appellants’ August 28, 2020 motion for extension of time

to file corrected brief. We GRANT the motion and ORDER the brief be filed no

later than September 22, 2020.

      We note appellants’ motion does not contain the certificates of conference

and service required by the rules of appellate procedure. See TEX. R. APP. P.
9.5(d),(e); 10.1(a)(5). We caution appellants that any further motions shall include

the required certificates.

                                             /s/   KEN MOLBERG
                                                   JUSTICE